Citation Nr: 1733949	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in June 2008 before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The Board remanded the claim for additional development in November 2008, January 2011, April 2013, and April 2015.  In February 2016, the Board denied the Veteran's claim for entitlement to an acquired psychiatric disorder, to include PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a November 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand as to the claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Board's denial of service connection for PTSD was confirmed.  The Order called for the claim to be remanded in that the Board failed to analyze the non-PTSD aspect of the claim.  

During the course of the remand, additional evidence was added to the record with a waiver of RO jurisdiction in June 2017.  The case is now returned for appellate review.  


FINDING OF FACT

The current mental health diagnoses are schizoaffective disorder, depressive type, and alcohol use disorder; these conditions are causally related to service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for schizoaffective disorder, depressive type, and alcohol use disorder, have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for an acquired psychiatric disorder, constituting a full grant of the benefit sought on appeal with respect to this issue; therefore, no discussion of VA's duty to notify and to assist is necessary.  

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection cannot be granted for an alcohol- or drug-related condition as a primary disability.  See 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2016).  VA law precludes compensation for primary alcohol abuse disabilities, for secondary disabilities that result from primary alcohol abuse, and for willful misconduct; however, secondary service connection may be established "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  

The Veteran essentially contends that he has an acquired psychiatric disorder related to service.  Specifically, he asserts that he started having nightmares during service and was depressed.  In affidavits of record from 2005 and 2017, the Veteran's spouse asserts that after he came back from service, his affect and disposition had changed.  He was depressed and isolated himself from her.  He also isolated himself from others.  He suffered from these symptoms for many years before he finally agreed to seek medical help.  

First, the Veteran has currently diagnosed schizoaffective disorder with depressive features, and alcohol use disorder.  See the May 2017 private psychological evaluation report.  Also of record are varying diagnoses to include psychosis (March 2005), major depressive disorder (April 2011), panic disorder without agoraphobia (April 2011), PTSD, (February 2012), alcohol induced mood disorder and dysthymic disorder (August 2013), schizoaffective disorder, depressed type (May 2015), and persistent depressive disorder with anxious distress and mood congruent psychotic features (June 2015).  

Next, the Board notes that the service treatment records (STRs) show that in a December 1976 Report of Medical History, the Veteran indicated that he had experienced depression or excessive worry; an associated doctor's comment indicated the Veteran had stated "ain't depressed, a mistake".  In a December 1976 Report of Medical Examination, the Veteran was found to be psychiatrically normal.  In a June 1978 Report of Medical Examination, the Veteran was also found to be psychiatrically normal.  In a July 1978 Report of Medical History, the Veteran stated that he was in good health, and he denied ever having experienced symptoms such as frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  A July 1978 Report of Mental Status Evaluation, the Veteran was found to be normal in terms of behavior, alertness, orientation, mood, thinking, thought, and memory.  No significant mental illness was noted.  The Veteran sought no treatment for psychiatric symptoms during his active duty service.  Following service, records show the Veteran first complained of psychiatric symptoms in February 2004, at which time he was diagnosed with depression.  Additional psychiatric diagnoses in the years hence are listed above.  

Based upon the available record, the Board finds that the evidence is at least in equipoise on the question of whether symptoms of the acquired psychiatric disorder are related to service.  As the Court has rejected the Board's previous determination that the May 2005 statement from the Veteran's spouse as to her observations of his depression since 1977 warranted little probative weight due to her interest in the claim and inconsistency with the other evidence of record, the statement is deemed to be credible.  There is also no indication of any existing evidence that could be obtained to clarify the Veteran's symptoms of depression or their etiological basis during the period from 1977 to 2004.  The Court has held that "the duty to gather evidence sufficient to render a decision is not a license to continue gathering evidence in the hopes of finding evidence against the claim."  Douglas v. Shinseki, 23 Vet. App 19, 26 (2009); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In making this favorable determination, the Board notes that the private psychologist who examined the Veteran in May 2017 reviewed the claims file and interviewed the Veteran.  She concluded that the current diagnoses of schizoaffective disorder, depressive type, and alcohol use disorder, were at least as likely as not present during service.  There is no indication that the Veteran's alcohol use disorder is a primary alcohol abuse disability nor that it developed as a result of willful misconduct.  For rationale, the private examiner turned to the statements provided by the Veteran's spouse attesting to the change in his personality after discharge from service.  This included isolation, depression, hallucinations, nightmares, insomnia, and suicide attempts.  The Veteran acknowledged that he did not seek treatment for many years for his mental health issues, but said that this was due to the stigma and shame associated with mental illness.  By the time he finally sought treatment, he was suicidal.  The private examiner in May 2017 found the Veteran's statements truthful, noting that his feelings of shame often served as a deterrent to initiating treatment in a timely manner.  She also reported in detail how the Veteran was able to keep his job until retirement in 2003, as he had a lot of help from fellow employees.  

The private examiner, C.M., Ph.D., HSPP, has the requisite medical expertise to render a medical opinion regarding the etiology of the psychiatric disorder and had sufficient facts and data on which to base the conclusion that the currently diagnosed psychiatric disorder was at least a likely as not incurred during active service and continued after service separation.  The Board finds the May 2017 private psychological report to be highly probative.   

Based on the above, the Board finds that the evidence of record indicates that the Veteran's acquired psychiatric disorder is at least as likely as not related to in-service symptoms of depression; therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for schizoaffective disorder with depressive features and with alcohol use disorder, have been met.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016).  


ORDER

Service connection for schizoaffective disorder, with depressive features, and alcohol use disorder, is granted.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


